“raE    LtITORNEY             GENE-L
                            OF    TEXAS




Honorable P. G. Stanford
County Attorney
YoaknmCounty
Plaina,Texas

Dear Sir:             Opinion No. 0-2230
                      Re: Vacancies on board of trustees of rural
                           high school district should be filled by
                           remaining members of board.

We are in receipt of your letter of April 12, 1940, requesting the
opinion of th?s department, which reads 8s follows:

     "I amesking for an opinion on a question that seems to be contra-
     &icMryas to AheCekatutory provisions therefor, to-wit: As to
     whether or not the county s&ho01 board of trustees or the local board
     of a consolidated district shall appointtrustees to fill vacancies
     on the,l~al board oiLthe consolidated district, and I cite you
     to Articles 2745 and 277ka, Acts of 1930,.klst Legislature, Fifth
     Called Session.

     'There seems to be a contradiction in these statutes. Last year,
     we .bring at that time a consolidated sbhool district, grouped.two
     other smaller common school district with this one, to form a rural
     high school district.

     'khen a vacancy occurs in the local board of seven members, do the
     remaining members of the local board fill the vacancy or‘ is tha
     appointment made by the -county board of trustees?"

We understand from your letter that the school district in question has
been organized and is now functioning as s rural h&gh school district.

Article 2745, Revised Civil Statutes of 1925, applies only to common school
districts and is not in conflict with Acts 1930, klst legislature, Fifth
Called Session, page 212 (Art.277&3, Vernon's Texas Civil Statutes) since
the last mentioned act does not purport to make provision with reference to
common school dlstricts'trustees.

Your letter indicates that the question presented is with reference to
filling vacancies on the board of trustees of a rural high school district.
Article 25%?2e,enacted in 1925, provides that any vacancy shall be filled
by appointment by the county board of trustees. Section 4 of Acts 1930,
Honoralbe P. G. Stanford, Page #2   (O-2230)



4ls.t Legislcture, Fifth Called Session, page 212, Ch. 66 (Article 277h,
Section 4, Vernon's Texas Civil Statutes) provides that if the rural high
school district fails to elect a trustee the County Board shall appoint
such trustee: It also provides that the members of the board remaining
after a vacancy shall fill the same for the unexpired term. Article 2774S,
Section 4, wascolstrued  and applied in Clerk vs. Wornell (T. C. A. 1933)
65 S. W. (2d) 350. The court held:
     1,
      . . . . We think the act contemplates that, upon the creation of a,"
     newrural high school district, an election shall be held for the.     :
     purpose of selecting the required number of trustees, and that, if    "
     for any reason there is a failure to elect any one or more of the first
     board of trustees for such district, the county school board shall
     make appointments to fill such places. If, thereafter, there is a
     vacancy on said school board; either by Teason of a failure to elect
     or for any other cause, the trustees of the rural high school district
     should make the appointment to fill such vacancy . . . ."

     '?'romwhat we have said, it is apparent that we are of the opinion
     that the board of trustees df the Blum rural high school district,
     ahd not the county school board, had the right to select Simmons'
     successor, and that Hyder, and not 'Clark,has the ri@t ~tofill such
     office."                                                        ,~

It is eppsrent that the court correctly applied Article 27748, Section 4,
snd not Article 2922e, since the last mentioned statute is insdirect conflict
with the more recent enactment end has necessarily been repealed by
implication in so far as this provision is concerned. Whittenberg vs.
Craven (Corn.App 1924) 258 S. W 152; 39 Tex Jur.,p. 137, et seq.

It is our opinion that when a~vrasncyoccurs in the board of trustees of a
rural high school district, such vacancy should be filled by the remaining
members of the board, and not by the county board of school trustees.

                                             Yours very truly,

APPROVED APR. 20, 191i.O              ATTORNEY GENERAL OF TEXAS
s/ GROW   SELLERS
FIRST ASSISTANT                        s/ CecilC    cammack
ATTORNEY GENERAL

APPROVED OPINION COMMI!M'EE
BY B. W. B. CHAIRMAN                   By
                                            Cecil C. Cammack
                                                   Assistant
ccc:w